Matter of Hartung (2019 NY Slip Op 02217)





Matter of Hartung


2019 NY Slip Op 02217


Decided on March 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


245 CA 18-01521

[*1]IN THE MATTER OF THE ESTATE OF ANDREW F. HARTUNG, ALSO KNOWN AS ANDREW F. HARTUNG, JR., DECEASED. 
ALICIA S. CALAGIOVANNI, ONONDAGA COUNTY PUBLIC ADMINISTRATOR, C.T.A., PETITIONER-RESPONDENT; JOSEPH H. HARTUNG, OBJECTANT-APPELLANT.






JOSEPH H. HARTUNG, OBJECTANT-APPELLANT PRO SE.
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (ROBERT W. CONNOLLY OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Onondaga County (Ava S. Raphael, S.), entered December 14, 2017. The order, inter alia, awarded legal fees to counsel for the Public Administrator. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Objectant appeals from an order that, inter alia, awarded interim legal fees to petitioner. We reject the contention of objectant that Surrogate's Court erred in awarding those fees. "The Surrogate has wide discretion in fixing attorney's fees[,]" and the record here establishes that the court considered the proper factors and did not abuse its discretion in making the award (Matter of Birnbaum, 159 AD2d 997, 997 [4th Dept 1990], appeal dismissed 76 NY2d 783 [1990], lv denied 76 NY2d 709 [1990]; see Matter of Costantino, 67 AD3d 1412, 1413-1414 [4th Dept 2009]).
We have considered objectant's remaining contentions and conclude that none warrants reversal or modification of the order.
Entered: March 22, 2019
Mark W. Bennett
Clerk of the Court